Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, a special ground of a motion for a new trial must be complete and understandable within itself. In the instant case a special ground of the motion for a new trial is based upon the refusal of the court to grant a continuance on account of the absence of alleged material witnesses for -the defendant. The ground, however, fails to set out the showing made by the defendant in support of the motion, and it is not attached thereto as an exhibit. The ground, therefore, can not be considered.
2. Simple larceny is the wrongful and fraudulent taking and carrying away, by any person, of the personal goods of another, with intent to steal the same. The thief may be indicted in any county into which he may carry the goods. Penal Code (1910), § 152.
(a) While, under the act of 1916 (Ga. L. 1916, p. 154; Park’s Penal Code Supp. (1917) § 183%), the stealing of an automobile is a felony, it remains (like cattle or hog-stealing, which also are felonies) simple larceny.
(b) Under the above ruling and the facts of the case, the defendant, was subject to indictment in the county of Franklin.
3. The evidence authorized the verdict, and the .court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.